                                                                                            Case 13-18735-mkn             Doc 284    Entered 07/11/19 12:23:15    Page 1 of 9




                                                                                        1   Jacob L. Houmand, Esq. (NV Bar No. 12781)              Electronically Filed On: July 11, 2019
                                                                                            Email: jhoumand@houmandlaw.com
                                                                                        2   Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                                                                                            Email: kortiz@houmandlaw.com
                                                                                        3   HOUMAND LAW FIRM, LTD.
                                                                                            9205 West Russell Road, Building 3, Suite 240
                                                                                        4   Las Vegas, NV 89148
                                                                                            Telephone:      702/720-3370
                                                                                        5   Facsimile:      702/720-3371

                                                                                        6   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                        7
                                                                                        8                                 UNITED STATES BANKRUPTCY COURT
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9                                           DISTRICT OF NEVADA
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10       In re:                                        Case No. BK-S-13-18735-MKN
                                                                                                                                              Chapter 7
HOUMAND LAW FIRM, LTD.




                                                                                       11       SIX STAR CLEANING AND CARPET
                                                                                                SERVICES, Inc.,                               EX PARTE APPLICATION TO EMPLOY
                                                                                       12                                                     FLANGAS LAW FIRM, LTD. AS
                                                                                                                Debtor.                       SPECIAL LITIGATION COUNSEL FOR
                                                                                       13                                                     LENARD E. SCHWARTZER, CHAPTER
                                                                                                                                              7 TRUSTEE, PURSUANT TO 11 U.S.C. §§
                                                                                       14                                                     327(e) AND 328(a) AND FEDERAL RULE
                                                                                                                                              OF BANKRUPTCY PROCEDURE 2014
                                                                                       15
                                                                                                                                              Date of Hearing:      N/A
                                                                                       16                                                     Time of Hearing:      N/A
                                                                                       17                                                     Judge: Honorable Mike K. Nakagawa 1
                                                                                       18                Lenard Schwartzer, the duly appointed Chapter 7 Trustee in the above-captioned

                                                                                       19   bankruptcy case (the “Trustee”), by and through her counsel of record, Jacob L. Houmand, Esq.

                                                                                       20   and Kyle J. Ortiz, Esq. of the Houmand Law Firm, Ltd., hereby submits this Ex Parte Application

                                                                                       21   to Employ Flangas Law Firm, Ltd. As Special Litigation Counsel for Lenard Schwartzer, Chapter

                                                                                       22   7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy

                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26   1
                                                                                             Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                                                                                            U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                                                                                       27   Federal Rules of Civil Procedure will be referred to as “FRCP” and the Federal Rules of
                                                                                            Bankruptcy Procedure will be referred to as “FRBP.” The Local Rules of Practice for the United
                                                                                       28
                                                                                            States Bankruptcy Court for the District of Nevada shall be referred to as the “Local Rules”.
                                                                                                                                             -1-
                                                                                            Case 13-18735-mkn         Doc 284     Entered 07/11/19 12:23:15        Page 2 of 9




                                                                                        1   Procedure 2014 (the “Application”). 2

                                                                                        2          This Application is filed pursuant to 11 U.S.C. §§ 327 and 328 and Federal Rule of

                                                                                        3   Bankruptcy Procedure 2014. The Application is based on the following Memorandum of Points

                                                                                        4   and Authorities, the Declaration of Lenard Schwartzer In Support of Ex Parte Application to

                                                                                        5   Employ Flangas Law Firm, Ltd. As Special Litigation Counsel for Lenard Schwartzer, Chapter 7

                                                                                        6   Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure

                                                                                        7   2014 (the “Trustee Declaration”), the Declaration of Yvette Chevalier, Esq. In Support of Ex

                                                                                        8   Parte Application to Employ Flangas Law Firm, Ltd. As Special Litigation Counsel for Lenard
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9   Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10   Bankruptcy Procedure 2014 (the “Chevalier Declaration”), and the Declaration of Leo Flangas,
HOUMAND LAW FIRM, LTD.




                                                                                       11   Esq. In Support of Ex Parte Application to Employ Flangas Law Firm, Ltd. As Special Litigation

                                                                                       12   Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a)

                                                                                       13   and Federal Rule of Bankruptcy Procedure 2014 (the “Flangas Declaration”), all of which are

                                                                                       14   filed separately and concurrently with this Court pursuant to Local Rule 9014(c)(2).            The

                                                                                       15   Application is also based on the pleadings and papers on file herein, and any argument that may

                                                                                       16   be entertained at a hearing on the Application. 3 A true and correct copy of the proposed order

                                                                                       17   granting the relief requested in this Application is attached hereto as Exhibit “1”.

                                                                                       18                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                       19                                   I.      STATEMENT OF FACTS

                                                                                       20   THE COMMENCEMENT OF LITIGATION AGAINST LABOR UNION

                                                                                       21          1.      On April 8, 2011, Six Star Cleaning and Carpet Services, Inc. (the “Debtor”), and

                                                                                       22   five other plaintiffs, commenced litigation against the Laborers International Union of North

                                                                                       23
                                                                                            2
                                                                                             Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                                                                                       24
                                                                                            U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                                                                                       25   Federal Rules of Civil Procedure will be referred to as “FRCP” and the Federal Rules of
                                                                                            Bankruptcy Procedure will be referred to as “FRBP.” The Local Rules of Practice for the United
                                                                                       26   States Bankruptcy Court for the District of Nevada shall be referred to as the “Local Rules”.
                                                                                       27   3
                                                                                              The Trustee also requests that the Court take judicial notice of all pleadings filed in the above-
                                                                                            referenced bankruptcy case, including adversary proceedings, pursuant to Rule of Evidence 201,
                                                                                       28
                                                                                            incorporated by reference by FRBP 9017.
                                                                                                                                             -2-
                                                                                            Case 13-18735-mkn         Doc 284     Entered 07/11/19 12:23:15        Page 3 of 9




                                                                                        1   America Local No. 872, Laborers International Union of North America Local No. 702, and

                                                                                        2   Tommy White (collectively, the “Union”) captioned Six Star Cleaning and Carpet Services, Inc.

                                                                                        3   et al. v. Laborers International Union of North America Local No. 872 et al. (Case No. 2:11-cv-

                                                                                        4   00524-LDG-CWH) in the United States District Court for the District of Nevada (the “District

                                                                                        5   Court Action”). See Trustee Declaration.

                                                                                        6          2.      The Debtor alleged the following claims for relief against the Union: (1)

                                                                                        7   discrimination; (2) alter ego; (3) breach of contract; (4) conversion; (5) fraudulent and intentional

                                                                                        8   misrepresentation; (6) fraud in the inducement; (7) intentional interference with present and future
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9   contractual relations; (8) declaratory and injunctive relief – defamation; (9) defamation and
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10   defamation per se; (10) intentional infliction of emotional distress; (11) negligent infliction of
HOUMAND LAW FIRM, LTD.




                                                                                       11   emotional distress; and (12) harassment. See Trustee Declaration.

                                                                                       12   THE DEBTOR’S BANKRUPTCY FILING

                                                                                       13          3.      On October 14, 2013, the Debtor filed a voluntary petition under Chapter 11 of

                                                                                       14   Title 11 of the United States Code [ECF No. 1] 4. See Trustee Declaration.

                                                                                       15          4.      On September 4, 2014, the Debtor’s Chapter 11 case was converted to Chapter 7

                                                                                       16   [ECF No. 118]. See Trustee Declaration.

                                                                                       17          5.      On September 4, 2014, Dotan Y. Melech (“Trustee Melech”) was appointed as the

                                                                                       18   Chapter 7 Trustee in the Debtor’s bankruptcy case [ECF No. 120]. See Trustee Declaration.

                                                                                       19          6.      On March 26, 2015, the Court in the District Court Action ordered that some of the

                                                                                       20   claims asserted by the Debtor against the Union are covered by an arbitration agreement and

                                                                                       21   should proceed in arbitration. See Trustee Declaration.

                                                                                       22          7.      Shortly after the Court in the District Court Action ordered that some of the claims

                                                                                       23   asserted by the Debtor against the Union should proceed to arbitration, the principal of the Debtor

                                                                                       24   employed the law firm of Wimberly, Lawson & Avakian (“WLA”) to advise her of the impact of

                                                                                       25   the ruling and the strength of the claims asserted against the Union. See Trustee Declaration.

                                                                                       26   ...

                                                                                       27
                                                                                            4
                                                                                              All references to “ECF No.” are to the numbers assigned to the documents filed in the above-
                                                                                       28
                                                                                            captioned bankruptcy case as they appear on the docket maintained by the clerk of the court.
                                                                                                                                            -3-
                                                                                            Case 13-18735-mkn        Doc 284      Entered 07/11/19 12:23:15       Page 4 of 9




                                                                                        1          8.      On March 1, 2016, Trustee Melech filed an Ex Parte Application to Employ

                                                                                        2   Wimberly, Lawson & Avakian As Special Litigation Counsel for Dotan Y. Melech, Chapter 7

                                                                                        3   Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure

                                                                                        4   2014 [ECF No. 179], which sought authority to employ WLA to represent the Debtor’s

                                                                                        5   bankruptcy estate in the District Court Action. See Trustee Declaration.

                                                                                        6          9.      On March 1, 2016, the Court entered an Order Granting Ex Parte Application to

                                                                                        7   Employ Wimberly, Lawson & Avakian As Special Litigation Counsel for Dotan Y. Melech,

                                                                                        8   Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9   Procedure 2014 [ECF No. 183]. See Trustee Declaration.
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10          10.     On August 23, 2016, the Trustee was appointed as successor trustee in the
HOUMAND LAW FIRM, LTD.




                                                                                       11   Debtor’s bankruptcy case. See Trustee Declaration.

                                                                                       12          11.     On August 22, 2018, WLA filed a Motion to Withdraw in the District Court Action

                                                                                       13   due to Michael Avakian, Esq. obtaining new employment. See Trustee Declaration.

                                                                                       14          12.     On August 24, 2018, the court in the District Court Action entered an Order

                                                                                       15   granting the Motion to Withdraw filed by WLA. See Trustee Declaration.

                                                                                       16          13.     Following the withdrawal of WLA from the District Court Action, the Trustee

                                                                                       17   discussed the merits of the District Court Action with the Law Office of Yvette Chevalier, PLLC

                                                                                       18   (the “Chevalier Firm”). See Trustee Declaration.

                                                                                       19          14.     On October 15, 2018, the Trustee filed an Ex Parte Application to Employ Law

                                                                                       20   Office of Yvette Chevalier, PLLC As Special Litigation Counsel for Lenard E. Schwartzer,

                                                                                       21   Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy

                                                                                       22   Procedure 2014 [ECF No. 264] that sought to employ the Chevalier Firm on a contingency fee

                                                                                       23   basis to represent the Trustee in the District Court Action and any related arbitration. See Trustee

                                                                                       24   Declaration.

                                                                                       25          15.     Specifically, the Chevalier Firm would be entitled to a contingency fee award

                                                                                       26   equal to thirty percent (30%) of any amount recovered from the District Court Action and any

                                                                                       27   related arbitration, plus reimbursement of actual costs. See Trustee Declaration.

                                                                                       28   ...

                                                                                                                                            -4-
                                                                                            Case 13-18735-mkn          Doc 284      Entered 07/11/19 12:23:15     Page 5 of 9




                                                                                        1          16.     On October 15, 2018, the Court entered an Order Granting Ex Parte Application

                                                                                        2   to Employ Law Office of Yvette Chevalier, PLLC As Special Litigation Counsel for Lenard E.

                                                                                        3   Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of

                                                                                        4   Bankruptcy Procedure 2014 [ECF No. 268]. See Trustee Declaration.

                                                                                        5          17.     The Court in the District Court Action recently entered an order requiring all

                                                                                        6   portions of the dispute to be resolved through binding arbitration.

                                                                                        7          18.     Due to the complexity of the legal dispute, the Trustee desires to employ the

                                                                                        8   Flangas Law Firm, Ltd. (the “Flangas Firm”) on a contingency fee basis to serve as co-counsel
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9   with the Chevalier Firm.
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10          19.     The Flangas Firm has several attorneys that can work on the litigation related to
HOUMAND LAW FIRM, LTD.




                                                                                       11   the District Court Action and related arbitration.

                                                                                       12          20.     The proposed terms of the employment of the Flangas Firm are as follows: (a) the

                                                                                       13   Flangas Firm will be entitled to a contingency fee equal to forty percent (40%) of any amount

                                                                                       14   recovered from the District Court Action or related arbitration (the “Contingency Fee”); and (b)

                                                                                       15   the Flangas Firm will be entitled to reimbursement of the costs that it advances in the litigation

                                                                                       16   related to the District Court Action.

                                                                                       17          21.     A true and correct copy of the proposed retainer agreement between the Trustee

                                                                                       18   and the Flangas Firm is attached as Exhibit “1” to the Flangas Declaration.

                                                                                       19          22.     The employment of the Flangas Firm will result in the contingency fee paid by the

                                                                                       20   Debtor’s bankruptcy estate increasing from thirty percent (30%) to forty percent (40%), which is

                                                                                       21   a common contingency fee charged by law firms in similar litigations.

                                                                                       22          23.     The Contingency Fee paid by the Debtor’s bankruptcy estate shall be divided as

                                                                                       23   follows: (a) the Flangas Firm shall be entitled to thirty percent (30%) of the gross amount

                                                                                       24   recovered from the District Court Action; and (b) the Chevalier Firm shall be entitled to ten

                                                                                       25   percent (10%) of the gross amount recovered from the District Court Action.

                                                                                       26          24.     The Flangas Firm has agreed to not withdraw from the representation of the

                                                                                       27   Trustee until the District Court Action and related arbitration have been concluded.

                                                                                       28   ...

                                                                                                                                             -5-
                                                                                            Case 13-18735-mkn         Doc 284         Entered 07/11/19 12:23:15     Page 6 of 9




                                                                                        1            25.    The Trustee believes that the terms of the proposed employment of the Flangas

                                                                                        2   Firm is in the best interests of creditors given the Firm’s familiarity with labor law, civil

                                                                                        3   litigation, and the District Court Action. See Trustee Declaration.

                                                                                        4                                II.      JURISDICTION AND VENUE

                                                                                        5            26.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1134.

                                                                                        6   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). The statutory basis for the relief

                                                                                        7   sought are Sections 327, 328, 1104 and 1106 of the Bankruptcy Code and FRBP 2014. Venue of

                                                                                        8   Debtor’s Chapter 7 case in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9                                      III.     THE FLANGAS FIRM
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10            27.    The Flangas Firm is well suited for the type of representation required by the
HOUMAND LAW FIRM, LTD.




                                                                                       11   Trustee. The Flangas Firm has experience in litigation and labor law. Accordingly, the Trustee

                                                                                       12   has determined that the Flangas Firm has the resources and experience necessary to represent his

                                                                                       13   interests in prosecuting the claims alleged in the District Court Action and any related arbitration.

                                                                                       14            28.    The attorneys of the Flangas Firm that will render services in relation to the

                                                                                       15   Trustee are familiar with the underlying litigation.

                                                                                       16            29.    The Trustee desires to employ the Flangas Firm as special litigation counsel to

                                                                                       17   pursue any and all claims alleged in the District Court Action.

                                                                                       18            30.    The Trustee has selected the Flangas Firm because its attorneys have experience in

                                                                                       19   matters of this character and will be able to competently represent the Trustee’s interests in the

                                                                                       20   District Court Action and any related arbitration.

                                                                                       21            31.    Following the Trustee’s request that the Flangas Firm represent him in this case as

                                                                                       22   special litigation counsel, a conflicts check was undertaken, utilizing the Flangas Firm’s client

                                                                                       23   list.   Based upon the conflicts check the Flangas Firm and its associates are “disinterested

                                                                                       24   persons” as defined by 11 U.S.C. § 101 and do not hold or represent any interest adverse to the

                                                                                       25   bankruptcy estate.

                                                                                       26            32.    The conclusion that the Flangas Firm is a “disinterested” person within the

                                                                                       27   meaning of 11 U.S.C. § 101(14) for purposes of 11 U.S.C. § 327(e) is based upon the fact neither

                                                                                       28   the Flangas Firm nor any of its attorneys:

                                                                                                                                              -6-
                                                                                            Case 13-18735-mkn         Doc 284     Entered 07/11/19 12:23:15          Page 7 of 9




                                                                                        1                  (a)     Are or were a creditor, equity security holder, or insider of
                                                                                                                   the Debtor except as stated herein;
                                                                                        2
                                                                                        3                  (b)     Are or were, within two (2) years before the date of the
                                                                                                                   filing the bankruptcy petition, a director, officer or
                                                                                        4                          employee of Debtor as specified in subparagraph (c) of
                                                                                                                   Section 101(14) except as stated herein;
                                                                                        5
                                                                                                           (c)     Hold, or have ever held, an interest materially adverse to the
                                                                                        6                          interest of the estate or of any class of creditors, equity
                                                                                                                   holders, or parties in interest, by reason of any direct or
                                                                                        7
                                                                                                                   indirect relationship to, or interest in, the Debtor or for any
                                                                                        8                          other reason except as stated herein;
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9                  (d)     Represent, or have ever represented, the Debtor, insiders of
                                                                                                                   the Debtor, creditors of the Debtor, any other party in
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10                          interest, or their respective attorneys and accountants except
HOUMAND LAW FIRM, LTD.




                                                                                                                   as set forth herein; and
                                                                                       11
                                                                                       12                  (e)     Is a relative or employee of the U.S. Trustee or a
                                                                                                                   Bankruptcy Judge except as stated herein.
                                                                                       13
                                                                                       14          33.     In addition to representing the Debtor’s bankruptcy estate, the Flangas Firm will

                                                                                       15   also serve as counsel for four other plaintiffs in the District Court Action: (a) Gene Collins, an

                                                                                       16   individual; (b) Southern Nevada Flaggers & Barricades; (c) Yolanda Wood d/b/a Step By Step

                                                                                       17   Cleaning Service; and (d) Floppy Mop, Inc. (collectively, the “Non-Debtor Plaintiffs”).

                                                                                       18          34.     The Flangas Firm represents no interest that is adverse to the Trustee, to the

                                                                                       19   Debtor’s estate, any creditor, any party in interest, the U.S. Trustee, or any attorney or accountant

                                                                                       20   employed by the foregoing, in matters upon which it will be engaged as counsel.

                                                                                       21          35.     Except as set forth herein, neither the Flangas Firm nor any of its attorneys have

                                                                                       22   any connection with the Debtor, the creditors, any other parties in interest, their respective

                                                                                       23   attorneys and accountants, the Office of the United States Trustee, or any person employed in the

                                                                                       24   Office of the United States Trustee and that the Firm and each of its attorneys are all disinterested

                                                                                       25   persons pursuant to 11 U.S.C. § 101(14).

                                                                                       26          36.     The Trustee submits that the Flangas Firm is a disinterested person within the

                                                                                       27   meaning of Section 101(14) for purposes of Section 327(e), as it pertains to representing the

                                                                                       28   Trustee as special litigation counsel in the Debtor’s bankruptcy case.

                                                                                                                                             -7-
                                                                                            Case 13-18735-mkn        Doc 284     Entered 07/11/19 12:23:15        Page 8 of 9




                                                                                        1          37.     Accordingly, the Trustee submits that the Flangas Firm is a disinterested person

                                                                                        2   within the meaning of 11 U.S.C. § 101(14) for purposes of 11 U.S.C. § 327(e), as it pertains to

                                                                                        3   representing the Trustee as general bankruptcy counsel in the Debtor’s Bankruptcy.

                                                                                        4                                      IV.      COMPENSATION

                                                                                        5          38.     Subject to Court approval, in accordance with 11 U.S.C. § 330, the Trustee seeks

                                                                                        6   to retain the Flangas Firm on a contingency fee basis. Specifically, the Flangas Firm shall be

                                                                                        7   entitled to a contingency fee award equal to forty percent (40%) of any gross recovery from the

                                                                                        8   District Court Action or related arbitration and reimbursement of actual costs.
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9          39.     The Contingency Fee paid by the Debtor’s bankruptcy estate shall be divided as
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10   follows: (a) the Firm shall be entitled to thirty percent (30%) of the gross amount recovered from
HOUMAND LAW FIRM, LTD.




                                                                                       11   the District Court Action; and (b) the Chevalier Firm shall be entitled to ten percent (10%) of the

                                                                                       12   gross amount recovered from the District Court Action.

                                                                                       13          40.     Except as set forth herein, no promises have been received by the Flangas Firm or

                                                                                       14   any attorney of the Flangas Firm, as to payment or compensation in connection with the above-

                                                                                       15   referenced bankruptcy case in accordance with the provisions of the Bankruptcy Code, the FRBP,

                                                                                       16   the Local Rules, and orders of the Court.

                                                                                       17          41.     Except as set forth herein, the Flangas Firm has no agreement with any other entity

                                                                                       18   to share with such entity any compensation received by the Firm, except as permitted under

                                                                                       19   Section 504(b)(1).

                                                                                       20          42.     This Application was submitted to the United States Trustee prior to the filing of

                                                                                       21   the same.

                                                                                       22   ...

                                                                                       23   ...

                                                                                       24   ...

                                                                                       25   ...

                                                                                       26   ...

                                                                                       27   ...

                                                                                       28   ...

                                                                                                                                            -8-
                                                                                            Case 13-18735-mkn          Doc 284      Entered 07/11/19 12:23:15     Page 9 of 9




                                                                                        1                                          V.    CONCLUSION

                                                                                        2           WHEREFORE, the Trustee respectfully requests that he be authorized to employ the

                                                                                        3   Flangas Firm as special litigation counsel, to represent the Trustee in the District Court Action

                                                                                        4   and any related arbitration upon the terms set forth in this Application with payment of all fees

                                                                                        5   and costs by the estate subject to notice and hearing and approval of this Court and for such other

                                                                                        6   and further relief as is just and proper.

                                                                                        7           Dated this 11th day of July, 2019.

                                                                                        8                                                    HOUMAND LAW FIRM, LTD.
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9
                                                                                                                                             By: /s/ Jacob L. Houmand
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10                                                    Jacob L. Houmand, Esq. (NV Bar No. 12781)
HOUMAND LAW FIRM, LTD.




                                                                                                                                             Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                                                                                       11                                                    9205 West Russell Road, Building 3, Suite 240
                                                                                                                                             Las Vegas, NV 89148
                                                                                       12                                                    Telephone: 702/720-3370
                                                                                                                                             Facsimile: 702/720-3371
                                                                                       13
                                                                                       14                                                    General Bankruptcy Counsel          for   Lenard
                                                                                                                                             Schwartzer, Chapter 7 Trustee
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                       28

                                                                                                                                            -9-
